Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                               FILED
 regarded as precedent or cited before                            Jul 03 2012, 9:07 am
 any court except for the purpose of
 establishing the defense of res judicata,                               CLERK
                                                                       of the supreme court,
 collateral estoppel, or the law of the case.                          court of appeals and
                                                                              tax court




ATTORNEYS FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

MICHELLE LAUX                                            GREGORY F. ZOELLER
St. Joseph County Public Defender                        Attorney General of Indiana

T. DANIEL REYNOLDS                                       KATHERINE MODESITT COPPER
Judicial Intern                                          Deputy Attorney General
South Bend, Indiana                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

J.R.,                                                    )
                                                         )
        Appellant-Defendant,                             )
                                                         )
               vs.                                       )      No. 71A03-1203-JV-105
                                                         )
STATE OF INDIANA,                                        )
                                                         )
        Appellee-Plaintiff.                              )


                     APPEAL FROM THE ST. JOSEPH PROBATE COURT
                           The Honorable Peter J. Nemeth, Judge
                              Cause No. 71J01-1107-JD-378


                                                July 3, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                            Case Summary

      J.R., seventeen years old and pregnant, was on probation and electronic home

monitoring when the probation department filed a petition to modify her disposition.

J.R. contends that the juvenile court abused its discretion in modifying her probation and

placing her in a residential program at Gateway Woods. Given that the evidence before

the juvenile court was that J.R.’s father did not want his pregnant teen daughter in his

home on electronic home monitoring on at least one occasion, J.R. wanted to keep the

baby, and J.R.’s parents wanted her to consider adoption, we conclude that the juvenile

court did not abuse its discretion in modifying J.R.’s probation and placing her at

Gateway Woods, where she can learn parenting skills and the baby can have a safe and

secure home. We therefore affirm.

                                   Facts and Procedural History

      In July 2011, the State filed a petition alleging that seventeen-year-old J.R. was a

juvenile delinquent for committing battery and disorderly conduct, both Class B

misdemeanors if committed by an adult. Pursuant to a plea agreement, J.R. admitted to

battery, and the State agreed to dismiss disorderly conduct.1 On September 19, 2011, J.R.

began formal probation. As part of J.R.’s formal probation, the juvenile court placed her

on electronic monitoring in her parents’ home. J.R. and her father signed a contract for

home detention. Appellant’s App. p. 50. The contract provides, in relevant part:

      The juvenile and I understand and agree to comply with the following rules
      and conditions of the Home Detention program. We are signing this
      contract with the understanding that failure to comply with any of the rules
      may result in the termination of Home Detention and the return of the

      1
          It appears that J.R. also admitted to theft under another cause number.
                                                     2
       juvenile to secure detention at the St. Joseph County Juvenile Justice Center
       or such other placement as may be allowed by law.
                                          *****
       1. The juvenile and I agree to the juvenile’s placement in the Home
       Detention Program.

Id. at 47.

       Between September 9, 2011, and November 16, 2011, J.R. learned that she was

pregnant.    J.R. wanted to keep the baby, but J.R.’s parents wanted her to consider

adoption. Appellant’s Br. p. 4-5.

       On November 16, 2011, the probation department filed a verified petition for

modification, which alleged:

       On 11/15/11, at approximately 12:20 hours, [J.R.] was detained from her
       residence by the South Bend Police Department for a violation of the Home
       Detention Contract. On this date, [J.R.’s] father came to the Juvenile
       Justice Center and advised the Probation Officer that he no longer wanted
       [J.R.] in his home on the Electronic Monitoring Program. Mr. Robertson’s
       decision results in a violation of EMP Rule #1: The juvenile and I agree to
       the juvenile’s placement in the Home Detention Program. There have been
       on going [sic] problems with [J.R.] following the home rules while on EMP
       and Mr. Robertson decided that he has had enough.

Appellant’s App. p. 5. The probation department recommended that J.R. remain in

secure detention pending staffing. Accordingly, the juvenile court ordered J.R. to remain

in secure detention at the Juvenile Justice Center, ordered the probation department to

staff the case, and authorized J.R.’s release to attend any necessary prenatal

appointments.

       On December 2, 2011, at the request of the probation department, the juvenile

court ordered J.R. released to the custody of her father on electronic monitoring and to

undergo a diagnostic evaluation by Dr. Sibilla pending any modification.


                                            3
      On February 13, 2012, the probation department filed a second verified petition

for modification that contained the same language as its November 16, 2011, petition and

requested both a two-week continuance and that J.R. be placed in secure detention

pending acceptance into a residential placement.       The juvenile court granted the

continuance but released J.R. to her parents pending any modification.

      On February 27, 2012, the probation department filed a third verified petition for

modification that again contained the same language as its November 16, 2011, and

February 13, 2012, petitions and indicated that J.R.’s case had been staffed twice and

recommended that J.R. participate in a residential program at Gateway Woods, which is

an Apostolic Christian Children’s Home for pregnant teens and teen moms in Leo,

Indiana. The probation department said that J.R. had been accepted at Gateway Woods.

      On February 28, 2012, the Indiana Department of Child Services submitted a

report that was contrary to the probation department’s recommendation. DCS did not

believe that placement at Gateway Woods, which was two hours away, was necessary

and instead recommended home-based, family-centered casework services, individual

and family therapy, and continued substance-abuse outpatient treatment.

      A modification hearing was also held on February 28, 2012. At the hearing, a

probation officer testified that on November 15, 2011, J.R.’s father came to the Juvenile

Justice Center and told them that he no longer wanted J.R. in his home, which violated

the home-detention contract; as a result, the probation department recommended that J.R.

“participate and successfully complete the residential program at Gateway Woods. She’s

been accepted into the program. Consents have not been granted by DCS.” Tr. p. 3.


                                            4
J.R.’s attorneys, however, said that they disagreed with the probation department’s

recommendation that J.R. be sent to Gateway Woods because

      [when J.R.’s father] walked into the probation office in November . . ., he
      did not understand that by doing so that would end the electronic monitor
      and he certainly didn’t understand that by ending the contract this would
      cause his daughter to be sent away and both the father and the mother here,
      both at the time and continuously, want [J.R.] in their home and that is the
      only part of the contract that [J.R.] has said to have violated, which is
      parental consent and that parental consent is there then and is there now and
      since November [J.R.] has been doing exceptionally well.

Id. at 4. J.R.’s mother and father both testified that they would like J.R. to be on daily

monitoring with counseling. In addition, J.R. testified that she wanted to stay at home, be

in the presence of her family, and participate in the Family and Children Center program.

The probation officer testified, however, that the Family and Children Center might not

be able to provide J.R. with the parenting services “that she would need to become a

responsible parent at this point.” Id. at 11. The juvenile court believed that if J.R. was

“intent on being a mother,” then “the program in Leo is probably the best thing that can

happen because it can better prepare you to handle that situation.” Id. at 9-10. The

juvenile court concluded:

      As we’ve had this conversation here this morning, I’ve come to the
      conclusion that I think Gateway Woods is the best recommendation for
      you, [J.R.]. I think it gives you the opportunity. Obviously, you’re the one
      that has to make a success out of it, but I think in view of what’s at stake
      here, not only for you but for the unborn child, I think that we need to do
      the best thing for everybody, and I believe that would be the best thing.
      The Court is going to grant the request of the probation department.

Id. at 14. Accordingly, the juvenile court modified its prior dispositional order and

placed J.R. at Gateway Woods. Appellant’s App. p. 43.



                                            5
       J.R. now appeals the modification of her probation and placement at Gateway

Woods. She asks us to expedite her appeal pursuant to Indiana Appellate Rule 21(B)

because she is expected to give birth in July 2012.

                                 Discussion and Decision

       J.R. contends that the juvenile court abused its discretion in modifying her

probation. The juvenile-court system is founded on the notion of parens patriae, which

allows the court to step into the shoes of the parents. K.A. v. State, 938 N.E.2d 1272,

1274 (Ind. Ct. App. 2010), trans. denied. The parens patriae doctrine gives a juvenile

court the power to further the best interests of the child, which implies a broad discretion

unknown in the adult criminal-court system. Id. The juvenile court therefore has wide

latitude and great flexibility in its dealings with juveniles. Id. The choice of the specific

disposition of a juvenile adjudicated a delinquent child is a matter within the sound

discretion of the juvenile court and will be reversed only if there has been an abuse of

that discretion.   Id.    The juvenile court’s discretion is subject to the statutory

considerations of the welfare of the child, the safety of the community, and the policy of

favoring the least harsh disposition. Id. An abuse of discretion occurs when the juvenile

court’s action is clearly erroneous and against the logic and effect of the facts and

circumstances before the court or the reasonable, probable, and actual inferences that can

be drawn therefrom. Id.

       Indiana Code section 31-37-22-1 provides that a probation officer, among others,

may request modification of a juvenile’s disposition:




                                             6
        While the juvenile court retains jurisdiction under IC 31-30-2 [continuing
        juvenile court jurisdiction], the juvenile court may modify any dispositional
        decree:

        (1) upon the juvenile court’s own motion;
        (2) upon the motion of:
               (A) the child;
               (B) the child’s parent, guardian, custodian, or guardian ad litem;
               (C) the probation officer; or
               (D) the prosecuting attorney; or
        (3) upon the motion of any person providing services to the child or to the
        child’s parent, guardian, or custodian under a decree of the court.

“If the motion requests any . . . modification [other than an emergency change in the

child’s residence2], the probation officer shall give notice to the persons affected and the

juvenile court shall hold a hearing on the question.” Ind. Code § 31-37-22-3(b). The

Indiana Code does not explicitly require a probation violation before a juvenile court may

modify a juvenile’s disposition. Id. However, when modification is predicated on an

alleged probation violation, principles of fundamental fairness require that the State

present evidence of the allegation. K.A., 938 N.E.2d at 1275.

        Here, on November 16, 2011, the probation department filed a petition for

modification, not because J.R. violated her probation, but rather because J.R.’s father no

longer wanted his pregnant teen daughter in his home on electronic monitoring.

Appellant’s App. p. 2, 3, 5. A modification hearing was held on February 28, 2012. J.R.

as well as her parents testified at the hearing. Evidence was presented of instability in

J.R.’s life. That is, at least at one point in time, J.R.’s father did not want his pregnant


        2
          J.R. argues that Indiana Code section 31-37-22-3(a) – temporary order for emergency change in
the child’s residence – was used here; however, the probation department did not request a temporary
order for an emergency change in J.R.’s residence. Rather, J.R. was given notice and a hearing before the
trial court made its modification. Notably, a temporary order for an emergency change in a child’s
residence does not require notice and a hearing beforehand. See Ind. Code § 31-37-22-3(a).
                                                   7
teen daughter in his home. As a result, J.R. was detained and sent to secure detention.

She was later returned home on electronic monitoring pending any modification. Once

this evidence of instability was before the juvenile court, it was entirely appropriate for

the juvenile court to look at the whole picture. The whole picture included the fact that

J.R. was a pregnant teen with diagnoses of oppositional defiant disorder and bipolar

disorder, and there was a rift in the family regarding what to do once the baby was born.

See id. at 23 (report listing J.R.’s diagnoses); Tr. p. 8 (defense counsel: “My take is while

the parents and [J.R.] have a disagreement over what should happen with this child, I

think it’s best to let them go through that process together to make a decision that’s best

for their family.”).

       After listening to all the interested parties, the juvenile court concluded that

Gateway Woods was the best option because “it trains [J.R.] to handle this child and it’s

certainly going to be good for the child because the child will have a safe and secure

home when the child arrives.” Tr. p. 13. Given that the evidence before the court was

that J.R.’s father did not want his pregnant teen daughter in his home on at least one

occasion, J.R. wanted to keep the baby, and J.R.’s parents wanted her to consider

adoption, the juvenile court did not abuse its discretion in modifying J.R.’s disposition

and placing her at Gateway Woods, where she can learn parenting skills and the baby can

have a safe and secure home.

       Affirmed.

CRONE, J., and BRADFORD, J., concur.




                                             8